Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/ZA2019/050047.
The amendment filed on June 29, 2022 has been entered.  No new matter has been entered.	

Response to Amendments/Arguments
Claim 23 has been amended to delete the limitation “slowly” and is no longer indefinite.  Therefore, the rejection of claim 23 and claims 24-26 depending therefrom under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s statement, see page 6, filed June 29, 2022, with respect to the deposit of Rhodococcus rhodochrous deposited under NCIMB Accession Number 42803, have been fully considered and are persuasive.  Therefore, the rejection of claims 19-26 under 35 U.S.C. 112(a) has been withdrawn.  
 

Allowable Subject Matter
Claims 19-26 are allowed.

Statement for Reasons for Allowance
The following is an Examiner’s statement for allowance.  Rhodococcus rhodochrous that produces nitrilase, which converts acrylonitrile to acrylate or acrylamide was known in the prior art, see Sankhian (Asian Jr. of Microbiol. Biotech. Env. Sc., 2003, 5(2) :217-223 – form PTO-1449) and Armitage (US 5,998,180 – form PTO-1449).  However, the prior art does not teach the specific strain Rhodococcus rhodochrous deposited under NCIMB Accession Number 42803.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652